Citation Nr: 0407313	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  99-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from January 1964 to June 
1965.

This appeal arises from a May 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO).  


REMAND

The Board remanded the instant case to the RO in June 2003 
for further evidentiary development.  More specifically, the 
veteran was to be afforded an examination by a 
rheumatologist; diagnostic testing to isolate monosodium 
urate crystals was to be conducted; the examiner was to 
indicate whether a diagnosis of gout was appropriate; and, if 
so, provide an opinion as to whether a nexus to service was 
warranted.  Unfortunately, the above development was not 
accomplished.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, this case must again be 
remanded to effectuate the evidentiary development necessary 
to fully and fairly adjudicate the veteran's claim.

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
rheumatologist.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  
Diagnostic testing isolating monosodium 
urate crystals should be accomplished.  
The examiner should indicate on the 
record whether a diagnosis of gout is 
warranted.  If so, based on a review of 
the entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's gout 
is related to his military service.  In 
answering this question, the examiner 
must use the standard of proof provided 
by the Board.  Complete reasons and bases 
for the requested medical opinion must be 
provided as part of the report of 
examination.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




